Andrew F. Kay and Mary M. Kay v. Commissioner.Kay v. CommissionerDocket No. 5547-69.United States Tax CourtT.C. Memo 1971-211; 1971 Tax Ct. Memo LEXIS 122; 30 T.C.M. (CCH) 870; T.C.M. (RIA) 71211; August 24, 1971, Filed *122 Clyde R. Maxwell, for the petitioners. Allan D. Teplinsky, for the respondent.  RAUMSupplemental Memorandum Findings of Fact and Opinion RAUM, Judge: Petitioners have filed a MOTION FOR RECONSIDERATION of this Court's determination that the fair market value of the 100,000 shares of stock of Delta Design, Inc., which petitioner Andrew F. Kay sold to his wholly owned corporation on May 8, 1965 was $200,000. Petitioners point out that among the factors which the Court took into account was the supposed fact that while there was an upturn in Delta's earnings for its fiscal year ending November 30, 1965, that upturn was not "visible" at the critical date, May 8, 1965; and petitioners further call the Court's attention to the fact that attached to the minutes of a special meeting of Delta's board of directors on May 28, 1965, there is an income statement as of May 8, 1965, showing that Delta's net income for 23 weeks to May 8, 1965 amounted to $21,981.99. This does indicate that Delta's upturn in earnings for its fiscal year ending November 30, 1965, was in fact "visible" on May 8, 1965, and we find as a fact that petitioner Andrew F. Kay was aware of this circumstance on*123  that date.  Since we did give some weight to this factor in making our ultimate finding as to the fair market value of the Delta shares on May 8, 1965, this development requires us to reexamine that ultimate finding. We call attention to the fact that our ultimate finding of value rested on number of factors, which we have again reviewed, and it is our best judgment on all the evidence relating to all the factors, giving appropriate weight to the matter set forth in the motion for reconsideration, that the 100,000 shares of Delta Design, Inc., involved herein, had a fair market value of $220,000 on May 8, 1965. We so find as a fact. The motion for reconsideration is granted, and the conclusions reached in our Memorandum Findings of Fact and Opinion, filed July 22, 1971, are modified so as to give effect to the revised findings made herein. In all other respects, the Memorandum Findings of Fact and Opinion remains the same. Decision will be entered under Rule 50.  871